PER CURIAM.
The appellants, after pleading nolo conten-dere to burglary of a dwelling, challenge subsequent trial court orders directing Teas-ley to pay $7,500 in restitution1 and R.M.B. to pay $1,500 in restitution.2 We reverse in part and remand for further proceedings.
The amount of restitution that Teasley was ordered to pay for a native American ceremonial pipe is not supported by the evidence. We accordingly reverse and remand for another hearing to determine the amount of restitution to be ordered for this item. In all other respects, the orders on appeal are affirmed.
Reversed in part and remanded.
BARFIELD, MINER and MICKLE, JJ., concur.

. Teasley's liability was joint and several with two other co-defendants, H.S. and Gary Wilson. See Wilson v. State, 640 So.2d 1238 (Fla. 1st DCA 1994) and H.S. v. State, 640 So.2d 1238 (Fla. 1st DCA 1994).


. R.M.B.’s liability was joint and several with co-defendant T.F.F.